 

 

AO 106 (Rev. 04/10) AGpREtidn Br eweQQAZ5- -SAB & Page 1 of 57!

h

 

 

 

_ UNITED STATES DISTRICT Court fim i = ry
for the ny
Eastern District of California 2 NOY 02 2018.
. Cc
In the Matter of the Search of ): EASTER Cush Ot oma, ee NIA

(Briefly describe the property to be searched ) wv

or identify the person by name and address) ) Case No. OEPUTY CLERK
Assessor Parcel Numbers (APN) 085-270-007-000, ) ar
085-270-003-000, and 073-400-012-000, and 13985 ) 00425 SAB = aie

Palm Avenue, all in Dos Palos, California ) E18 SW hv "

APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the

raperty searcHea an ive its location,
P ee Alfa achmen om aeR eRe é and incorporated herein by reference

located in the Eastern District of California , there is now concealed (identify the
person or describe the property to be seized): , ,
See Attachment B, attached hereto and incorporated herein b reference

 

The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
of evidence of a crime;
contraband, fruits of crime, or other items illegally possessed;
© property designed for use, intended for use, or used in committing ; acrime;
C7 a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

Code Section _ Offense Description
21 U.S.C. Section 841 (a)(1); Manufacture of marijuana, a schedule | controlled substance
21 U.S.C. Section 846 Conspiracy to manufacture and distribute marijuana, a schedule | controlled
substance

The application i is based on these facts:
! See Affidavit of Special Agent James Hartnett, attached hereto and incorporated herein by reference »

wo Continued on the attached shéet.

O Delayed notice of days (give exact ending date if more than 30 days: ) is requested
under 18 U.S.C. § 3103a, the-basis of which is set forth on the attached, sheet.

sche

Applicant's signature

James Hartnett, Special Agent, DEA

 

Printed name and title

Sworn to before me and signed in my presence.

Date: lYa/ ZOE y

City and state: Fresno, California

   

Stanley A. Boone, U.S. Magistrate Judge

Printed name and title

 

 
 

Case 1:18-sw-00435-SAB Document1 Filed 11/02/18 Page 2 of 57

AFFIDAVIT IN SUPPORT OF APPLICATION FOR SEARCH WARRANT

I. AFFIANT’S TRAINING AND EXPERIENCE

I, James Hartnett, Special Agent, U.S. Department of Justice, Drug Enforcement

Administration (DEA), being duly sworn, state:

1. Lama Special Agent (SA) of the United States Department of Justice, Drug
Enforcement Administration (DEA). I am a “federal law enforcement officer” within the
meaning of Federal Rule of Criminal Procedure 41(a)(2)(C), that is, a government agent engaged
in enforcing the criminal laws and duly authorized by the Attorney General to request a search
warrant. I have been employed by the DEA since February, 2016. Since September 2016, I
have been assigned to the DEA’s Modesto Resident Office in Modesto, California. As part of
my training, I received sixteen (16) weeks of training in the area of narcotics investigations at the
DEA Justice Training Center in Quantico, Virginia As part of that training, I learned to identify

various controlled substances, including marijuana.

2, ~ Prior to my employment with DEA, I was employed as a Criminal Investigator for
the New York State Department of Taxation & Finance, Criminal Investigations Division
(“NYSDTF”) and also an Operations Intelligence Analyst in the United States Air Force
| (“USAF”) and Air National Guard (“ANG”). During my time as a Criminal Investigator with
NYSDTF, I received academy training in law enforcement and was the lead investigator on over
30 cases. During my combine 10 years in the USAF and ANG, I was a member of numerous

squadrons. Most recently, I was a member of a Security Forces Squadron and was trained and

 
Be

Case 1:18-sw-00435-SAB Document1 Filed 11/02/18 Page 3 of 57

~ responsible for law enforcement and security at Stewart Air National Guard Base. I completed

my Bachelor Degree in May 2014 at Rutgers University with a major in Criminal Justice.

3. I have been the case agent and assisted other agents and officers in investigations
on cases involving violations of Title 21, United States Code, Section 841(a)(1), the
manufacture, distribution and possession with intent to distribute controlled substances; and Title
21, United States Code, Section 846, conspiracy to commit the foregoing. Specifically, those
investigations have focused on the manufacture and distribution of marijuana, crystal
methamphetamine, heroin and cocaine. I am familiar with, and have participated in,
conventional investigative methods, including, but not limited to, electronic surveillance, visual
surveillance, questioning of witnesses, search warrants, confidential informants, pen registers,
and trap and trace. Through my training and experience, I have become acquainted with the
identification of various controlled substances, including marijuana, a schedule I controlled
substance. J have also become acquainted with the various methods used by individuals to

possess, transport, and sell controlled substances in violation of federal law.

4. As a result of my experience and training, I have had the opportunity to converse
with numerous law enforcement officers and drug enforcement officers, informants, as well as
admitted and known drug traffickers, including outdoor marijuana growers/traffickers, as to the

methods, regarding the manufacture, importation, transportation, distribution and sales of

‘controlled substances. I have beén the affiant on federal search and arrest warrants.

5.- Specifically, based on my training and experience, through discussions with
experienced narcotics investigators, and through the information I have learned through
investigations, I know that most outdoor marijuana cultivation operations are generally

conducted in a similar manner. Outdoor marijuana cultivation operations involving large
Case 1:18-sw-00435-SAB Document1 Filed 11/02/18 Page 4.of 57

number of marijuana plants require substantial labor to tend to the plants, provide logistical
support for the labor force tending to the plants and provide financial support until proceeds for

the processed marijuana are received.

6. Most outdoor marijuana cultivation organizations desire to harvest the plants as
early as possible before it becomes too cold in the late fall and early winter. After the land has
been prepared for planting, the marijuana seeds or plants are placed into the ground. As the
marijuana plants mature, more workers arrive at the cultivation site(s) to help with the labor
involved in harvesting and processing of the marij uana buds. The harvested marijuana is moved
for pick up by the drivers for delivery to the distribution centers or to the organizations

leadership.

7. Left behind after the completion of harvesting the marijuana plants are materials ~
such as pesticides, herbicides, and fertilizers. The by-products of marijuana cultivation have the

capability of harming the environment and wildlife and contaminating nearby water sources.

8. I also know based on my training and experience that marijuana cultivators often
maintain the following évidence at marijuana cultivation sites or in their residences, sheds, barns,

huts, and vehicles located at the grow site or their residence. Such evidence includes:
a) Marijuana, in any form (growing, dried, processed, etc.);

b) Paraphernalia for packaging, processing, cutting, weighing, and distributing controlled

substances, such as scales, funnels, sifters,-grinders, plastic bags, and heat-sealing devices;

c) Books, records, receipts, notes, ledgers, and other papers relating to the manufacture,

distribution, and possession with intent to distribute marijuana;

 
 

Case 1:18-sw-00435-SAB Document1 Filed 11/02/18 Page 5 of 57

d) Personal books and papers reflecting names, addresses, telephone numbers, and other
contact or identification data relating to the manufacture, distribution, and possession with intent
to distribute marijuana and personal property tending to show the existence and/or location of
other stored marijuana, or any other controlled substance, including storage locker receipts,

maps, safety deposit keys and corresponding records;

e) Cash, currency in excess of $2,000, and records relating to controlled substances
income and expenditures of money and wealth, for example, money orders, wire transfers,

cashier's checks and receipts, bank statements, passbooks, checkbooks, and check registers;

f) Documents indicating travel in interstate and foreign commerce, such as travel
itineraries, plane tickets, boarding passes, motel and hotel receipts, passports and visas, credit

card receipts, and telephone bills;
g) Firearms, ammunition, silencers, and other dangerous weapons;

h) Photographs, negatives, video tapes, films, undeveloped film and the contents therein,
and slides depicting the subjects of the investigation and their criminal associates, their assets

and/or controlled substances;

i) Items of personal property that tend to identify the person(s) in residence, occupancy,
control, or ownership of the subject premises, such as canceled mail, deeds, leases, rental
agreements, photographs, personal telephone books, diaries, utility and telephone bills,
statements, identification documents, and keys;

\
j) Devices used to communicate with other individuals involved in the manufacture,

distribution, and possession with intent to distribute marijuana or any other controlled substance,

including cellular telephones, mobile telephones, phone answering machines, telephone

 
 

Case 1:18-sw-00435-SAB Document1 Filed 11/02/18 Page 6 of 57

answering machine tapes, beepers or pagers, and devices used to conduct counter-surveillance
against law enforcement, such as radio scanners, police radios, surveillance cameras and
monitors, anti-bugging devices and devices used to detect the presence of wiretaps, recording

devices or transmitters, and/or receipts or literature describing the same; and

k) Assigned telephone numbers for any and all telephone, cellular telephone, and pagers

found on the premises or vehicles, along with telephone toll records, papers, notebooks, and |

other items, documenting the manufacture, distribution, or possession with intent to distribute

marijuana or any other controlled substance,.and communications among co-conspirators.

9. In addition, during the course of searches of marijuana cultivation sites and the
living quarters associated with them, I and other agents have also found items of personal

property that tend to identify person(s) in a given site or occupancy, control, or ownership

thereof. Such identification evidence is typical of the articles people commonly maintain in their

residences, such as leases, rental agreements, photographs, personal telephone books, diaries,

and identification documents.

10. Based upon my training and experience, as well as the collective knowledge and

experience of other assisting agents, I am aware that it is generally a common practice for drug

-traffickers to store their drug inventory and drug-related paraphernalia (as described above)

where they reside. Further, it is generally a common practice for individuals who traffic in large
quantities of illicit drugs generally to keep records, proceeds from drug transactions, and other
evidence at their residences. Based on my training and experience, I know that records, in
particular, are often maintained by drug traffickers. Based on my training and experience in |
investigating drug trafficking organizations, I know that drug traffickers tend to keep their

records for a long period of time. Further, because drug traffickers in many instances will
 

Case 1:18-sw-00435-SAB Document1 Filed 11/02/18 Page 7 of 57

"front" (that is, sell on consignment) controlled substances to their clients, or alternatively, will
be "fronted" controlled substances from their suppliers, such record-keeping is necessary to keep
track of amounts paid and owed, and such records will also be maintained close at hand so as to
readily ascertain current balances. Often drug traffickers keep "pay and owe" records to show
balances due for drugs sold in the past ("pay") and for payments expected ("owe") as to the
trafficker's supplier and the trafficker's dealer(s). Additionally, drug traffickers must maintain
telephone and address listings of clients and suppliers and keep them immediately available in

order to efficiently conduct their drug trafficking business.

11. It is also a common practice for traffickers to conceal at their residences large
sums of money, either the proceeds from drug sales or monies to be used to purchase controlled
substances or items associated with the production of controlled substances. In this connection,
drug traffickers typically make use of wire transfers, cashier's checks, and money orders to pay
for controlled substances. Evidence of such financial transactions and records relating to income
and expenditures of money and wealth in connection with drug trafficking would also typically

be maintained in residences.

12. | Typically, drug traffickers possess firearms and other dangerous weapons to
protect their profits, supply of drugs, and persons from others who might attempt to forcibly take

the traffickers’ profits and/or supply of drugs. .

13. Inanumber of searches of residences associated with drug traffickers in prior —
investigations in which I have been involved, these enumerated types of evidence have been

recovered from structures and areas on the property being searched.
below.

Case 1:18-sw-00435-SAB Document 1 Filed 11/02/18 Page 8 of 57

14. My awareness of these drug trafficking practices, as well as my knowledge of
drug manufacture and distribution techniques as set forth in this Affidavit, arise from the

following: .

a) My own involvement in prior drug investigations and searches during my career as a

law enforcement agent and officer, as described above;

b) My involvement on a number of occasions in debriefing confidential informants and

. cooperating individuals in prior drug investigations, as well as what other agents and police

officers have advised me when relating the substance of their similar debriefings and the results _

of their own drug investigations, more particularly described below; and

af

c) Other intelligence information provided through law enforcement channels, as set out

15. Based on my training and experience, through discussions with experienced

‘narcotics investigators, and through the information I have learned through investigations, I

know that most outdoor marijuana cultivation operations are generally conducted in a similar

manner.

16. | Outdoor marijuana cultivation operations involving large number of marijuana
plants require substantial labor to tend to the plants, provide logistical support for the labor force
tending to the plants and provide financial support until proceeds for the processed marijuana are

received.

17. | Most outdoor marijuana cultivation organizations desire to harvest the plants as

early as possible before it becomes too cold in the late fall and early winter. After the land has

been prepared for planting, the marijuana seeds or plants are placed into the ground. As the

 
 

Case 1:18-sw-00435-SAB Document1 Filed 11/02/18 Page 9 of 57

“marijuana plants mature, more workers arrive at the cultivation site(s) to help with the labor
involved in harvesting and processing of the marijuana buds. The harvested marijuana is moved
for pick up by the drivers for delivery to the distribution centers or to the organizations

d

leadership.

18. Left behind after the completion of harvesting the marijuana plants are materials
such as pesticides, herbicides, and fertilizers. The by-products of marijuana cultivation have the

[

capability of harming the environment and wildlife and contaminating nearby water sources.

Based on my training, experience, and my participation in other investigations involving large
amounts of controlled substances, I know that the following items are commonly found at drug

trafficking locations such as outdoor marijuana grow sites:

a. Contraband, proceeds of drug sales, and records of transactions, drug sources, and drug

‘customers,

b. Drug traffickers often possess firearms and other weapons in order to protect

themselves, their drugs, and their drug proceeds from others,

c. Drug traffickers usually keep paraphernalia for packaging, cutting; weighing, and -

distributing controlled substances,

d. Drug traffickers commonly maintain addresses or telephone numbers in books or
papers which reflect names, addresses, and/or telephone numbers of their associates in the drug

trafficking organization, even if these items might be in code,

e. Drug traffickers frequently take, or cause to be taken, photographs of themselves, their

associates, their property, and their product (controlled substances),
 

Case 1:18-sw-00435-SAB Document1 Filed 11/02/18 Page 10 of 57

f. Drug traffickers often maintain articles of personal property, such as personal
identification, personal correspondence, delivery pouches, diaries, checkbooks, notes,
photographs, keys, utility bills, and receipts. These items are essential to establish the identities
of individuals in control or possession of the premises, residences, vehicles, storage areas, and

containers being searched,

g. Drug traffickers will often use cellular telephone and/or pagers to further their criminal
activity,
h. Drug traffickers often maintain, on hand, large amounts of U.S. currency in order to

maintain and finance their ongoing drug business, and

i. Drug traffickers often travel, sometimes great distances, to manage the production
and/or distribution of controlled substances. Documentation of this travel will often be kept at

these locations.

19. | My awareness of these drug trafficking practices, as well as my knowledge of
drug manufacturing and distribution techniques as set forth in this Affidavit, arise from the

following:
a. My training in controlled substance investigations;
b. My past experience in outdoor marijuana cultivation investigations;

c. My involvement in this drug investigation;
)

d. What other experienced drug agents have advised me when relating the substance of
debriefings of confidential informants and cooperating individuals in prior drug investigations
and the results of their own drug investigations; and

e. Other information provided through law enforcement channels.

9
, . . /

\

Case 1:18-sw-00435-SAB Document1 Filed 11/02/18 Page 11 of 57

Il. SUMMARY OF INVESTIGATION

20. This investigation involves a large-scale marijuana cultivation operation located
on 194 acres of land and the owner of the operation, Chad Crivelli, who resides nearby in Dos

~ Palos in Merced County, within the State and Eastern District of California.

21. Chad Crivelli purports to be growing “hemp.” However, chemical testing of a
random sample of the marijuana plants revealed a THC percentage of exceeding .3%, the

allowable THC concentration for hemp.
Ill. PURPOSE OF AFFIDAVIT
23. This affidavit is made in support of search warrant application to search the
following:
“Location One: Assessor Parcel Number (APN) 085-270-007-000, which is

associated with the addresses 13981 and 13669 Palm Avenues, Dos Palos,

California and consists of farming structures (barns and trailers) and equipment; .

Assessor Parcel Number (APN) 085-270-003-000, which is a parcel of land in
Dos Palos, California, adjacent to and north of APN 085-270-007-000 and

consists of farm land with growing marijuana plants; and

Assessor Parcel Number (APN) 073-400-012-000, which is a parcel of land
in Dos Palos, California, adjacent to and north of APN 085-270-003-000 and

consists of farm land with growing marijuana plants,

collectively referenced herein as the CRIVELLI FARMLAND, and
*Location Two: 13985 Palm Avenue, Dos Palos, California, the residence of
Chad Crivelli, referenced herein as the CRIVELLI RESIDENCE, and located

10

J).
Case 1:18-sw-00435-SAB Document1 Filed 11/02/18 Page 12 of 57

approximately one-quarter mile south of the CRIVELLI FARMLAND at the

intersection of Palm Avenue and Hutchins Road.

24. Asset forth below, I submit that there is probable cause to believe that evidence
of manufacturing and conspiring to manufacture and, distribute marijuana, a schedule I controlled
substance, in-violation of 21 US.C. §§ 841(a)(1) and 846, more particularly described in
Attachments B-1 and B-2, attached hereto and incorporated herein by this reference, will be.
found at the CRIVELLI FARMLAND and the CRIVELLI RESIDENCE, more fully
described in Attachments A-1 and A-2, also attached hereto and incorporated herein by this

reference.

25. . The facts and information set forth herein are based upon my training, experience, |
knowledge and observations, observations of other law enforcement personnel, my review of
investigative reports, and conversations with federal and state law enforcement officials. This
affidavit is intended to show there is probable cause for the requested search warrant and does
not purport to include every fact known to me, rather, only those facts I believe necessary to

establish probable cause.
IV. APPLICABLE LAW

26. This affidavit sets forth facts that support a probable cause finding that violations

of the Controlled Substances Act have occurred, namely violations of Title 21, United States

Code, Sections 841(a)(1) and 846 (manufacturing and conspiring to manufacture and distribute

4

marijuana, a schedule I controlled substance).

27. —‘ Title 21, United States Code, Section 841(a) (1); states it is unlawful for any

person to knowingly or intentionally manufacture, distribute, or dispense, or possess with intent

11

 
 

Case 1:18-sw-00435-SAB Document1 Filed 11/02/18 Page 13 of 57

to.manufacture, distribute, or dispense, a controlled substance. Title 21, United States Code,
Section 846, states any person who attempts or conspires to commit any offense defined in under
Title 21 of the United States Code, shall be subject to the same penalties as those prescribed for

the offense, the commission of which was the object of the attempt or conspiracy.

V. FACTS ESTABLISHING PROBABLE CAUSE

|
28. On November 14, 2017, the Merced County Board of Supervisors approved an

ordinance prohibiting the outdoor cultivation of marijuana. Merced County Ordinance No. 1955,
Chapter 9.29.060 (’Outdoor cultivation of any type, on any parcel is prohibited. Cultivation for

commercial use is also prohibited”).!

29. On August 20, 2018, Merced County Sheriff?s Office Sergeant Raymond
Framstad received information from an anonymous source regarding the cultivation of “hemp” at
the dead end of Palm Avenue in Dos Palos. Sergeant Framstad was familiar with the property '
based on prior contacts with Chad Crivelli. Several months earlier, Crivelli had contacted the
Merced County Sheriff, Sergeant Framstad, and the Merced Farm Board about his intention of
planting “hemp” for the purpose. Crivelli was advised not to plant hemp until state and local

authorities had a registration process in place.

30. On August 24, 2018, Sergeant Framstad drove to the dead end of Palm Avenue,
. which is approximately one-quarter mile north of the intersection of Palm Avenue and Hutchins
Road. At that location, he saw what he recognized as live marijuana plants to the north of a large

equipment barn and dirt lot used to store farming equipment. Sergeant Framstad is familiar with

 

1 Any and all references herein to dates and times are to approximate dates and times.

12
 

 

Case 1:18-sw-00435-SAB Document1 Filed 11/02/18 Page 14 of 57 -

the appearance of marijuana based on his training and experience.” The marijuana plants were
approximately two to four feet tall. While-surveying the 194 acres of marijuana plants located
directly to the north of the dead end of Palm Avenue, Sergeant Framstad encountered an
employee of an irrigation company who advised that he had been hired by Chad Crivelli to
irrigate two “hemp” fields. Soon thereafter, a man drove to where Sergeant Framstad was having
_his conversation with the irrigation employee. The man introduced himself as Stephen King.
King indicated that he resides in the vicinity of 13669 Palm Avenue where the structures
described in Attachment A-1 are located. Specifically, he indicated he resides in the RV trailer —
the only RV trailer — at that location. Framstad determined that the trailer is a 1997 white Four
Winds RV, bearing Oregon license plate R 735828 and registered to Stephen King at 12875
Williams Highways, 1630 Williams Highway #333 Grants Pass Josephine, Alaska. F urthermore,
_ King told Sergeant Framstad that the “hemp” plants and seed belong to him and that he was
working with Crivelli, on Crivelli’s land. Sergeant Framstad told King that growing the “hemp”

is illegal and offered him the chance to destroy the plants to prevent further investigation.

31. Sergeant Framstad has received records form the Merced County Agricultural
Commissioner’s Office. These records reveal that Chad Crivelli signed as the applicant for a
seasonal pesticide permit for the CRIVELLI FARMLAND. The aforementioned permit has

Crivelli listed as the Qualified Applicator License.

32. On September 24, 2018, at 7:58 a.m., Sergeant Framstad, Merced County Sheriff

Deputy Raymond Zambrano, Stanislaus Drug Enforcement Agency (SDEA) Agent Glyndon

 

2 Sergeant Framstad has been a peace officer for more than fifteen years and has completed more

than 1,200 hours in training involving the manufacturing, packaging, and distribution of

controlled substances, including marijuana. For the past five years, he has been assigned to the

Merced Multi-Agency Narcotic Task Force and has assisted in hundreds of search warrants
involving controlled substances. c

13
Case 1:18-sw-00435-SAB Document 1 Filed 11/02/18 Page 15 of 57 |

Wright, and I arrived at the dead end of Palm Avenue in Dos Palos for the purpose of collecting
samples of the “hemp” plants.’ Prior to our arrival, Sergeant Framstad had received consent
from Chad Crivelli’s attorney, Patrick Goggin, to acquire samples of the “hemp” plants.
Sergeant Framstad met with Crivelli, who identified the location as 13981 Palm Avenue.

- Sergeant Framstad later determined through ParcelQuest that 13981 Palm Avenue is associated
with APN 085-270-007-000, which also encompasses 13669 Palm Avenue.’ However, the area
associated with 13981 Palm Avenue is about one-quarter mile to the south near the CRIVELLI
RESIDENCE. The area where Framstad met with Crivelli was actually associated with 13669
Palm Avenue, as suggested by public records.> This area is also associated with the parcel
containing the structures described in Attachment A-1. Crivelli indicated that he would likely
harvest his “hemp” and process it in possibly Monterey County, Las Vegas, and perhaps Oregon.
However, he was not exactly sure. He also indicated that he intended to keep the THC content of
his plants below 3%. I know that marijuana plants that contain .3% or less of THC are
considered hemp and, subj ect to certain conditions, may be lawfully produced. Crivelli further
indicated that he had planted “hemp” on a total of 194 acres in two fields, one located where we
met with Crivelli and another field behind it. Using ParcelQuest, Framstad determined that the
second field was located at APN 085-270-003-000 and APN 073-400-012-000. Crivelli further

indicated that he had approximately 500,000 plants growing on both fields.

 

3 SDEA is a local drug task force. It is not an office of the U.S. Drug Enforcement
Administration.

“ParcelQuest is a California property database, which is updated daily from the county assessors’

offices.
> These records are maintained by MDSS GIs Services, an online history of regional data based
on public records. .

14

 
Case 1:18-sw-00435-SAB Document1 Filed 11/02/18 Page 16 of 57

33. Agent Wright and I obtained ten (10) random samples of the plants from both

fields at the CRIVELLI FARMLAND for analysis to determine the THC concentration.

34. | While Agent Wright and I collected the samples of marijuana plants, Sergeant
Framstad, who was standing nearby on a dirt road, encountered Jenna Mayfield who identified
herself as an independent contractor who is the outreach coordinator and field scout for the
“hemp” operation. She further indicated that she lives in the Dos Palos area and is responsible
for quality control. However, she was unable to provide any information concerning harvest

dates and processing locations. She was also unable to provide any DEA registration number or

information.

35. | While Mayfield was speaking with Framstad, an individual who identified
himself as Stephen King arrived. He claimed to have created the strain of “hemp” that had been
' planted at the CRIVELLI FARMLAND and guaranteed that the THC concentration would not
exceed .3%. He further indicated that it was his intent to educate others throughout the United

States and Mexico about “hemp.”

36. On October 5; 2018, the DEA Western Regional Laboratory confirmed that the
samples that we had collected from the CRIVELLI FARMLAND tested positive for marijuana.
It then submitted. samples to the University of Mississippi, School of Pharmacy, for the purpose
of determining the THC concentration. On October 23, 2018, the University of Mississippi
reported that the tested samples contained a THC concentration of 2.32 % -- over seven times the

permissible limit for hemp.

37. On October 25, 2018, at 1:13 a.m., Sergeant Framstad conducted an area check of
the CRIVELLI FARMLAND for any suspicious vehicles to ensure no marijuana plants were

being harvested or stolen. When Sergeant Framstad arrived at CRIVELLI FARMLAND, he

15 .

 
Case 1:18-sw-00435-SAB .Document1 Filed 11/02/18 Page 17 of 57

spoke with Aaron Butcher, who told Sergeant Framstad that he stays on the CRIVELLI
FARMLAND to watch the “hemp” fields overnight. Butcher said that he had arrived from
Alaska to help Stephen King with the “hemp” fields. Butcher also said that there had been a rise
of trespassers onto the CRIVELLI FARMLAND to steal plants. Sergeant Framstad verified
Butcher’s identity via his Alaska driver’s license. A query of Butcher’s records revealed that he
had been convicted in Alaska for possessing a controlled substance, a felony. Follow-up
investigation by Sergeant Framstad indicated that Butcher, resides in a trailer in the vicinity of
13669 Palm Avenue in the area with the structures described in Attachment A-1. Specifically,
on October 30, 2018, at 7:25 a.m.; Sergeant Framstad saw Butcher exit King’s RV trailer located

in the area with the structured describes in Attachment A-1

38. On October 27, 2018, Sergeant Framstad conducted surveillance at the
CRIVELLI FARMLAND and encountered two local farmers, who expressed concerns about
their safety. They indicated that there had been a lot of late night traffic in the area of the |
CRIVELLI FARMLAND. They both indicated that they had also expressed their concerns to

Crivelli, who told them the “hemp” would be harvested on Monday, October 29, 2018. |

39. On October 28, 2018, Sergeant Framstad obtained a state search warrant to search
the CRIVELLI FARMLAND for evidence of marijuana cultivation and possession with intent

to sell marijuana, in violation of California Health and Safety Code Sections 11358 and 11359.

40. On October 29, 2018, Sergeant Framstad’ went to CRIVELLI FARMLAND and
saw Crivelli harvesting the marijuana plants. Sergeant Framstad provided a copy of the search
warrant to Crivelli, but, after determining that his agency did not have sufficient resources to
seize the plants, he did not execute the warrant. Instead, Sergeant Framstad advised Crivelli that

he is not to harvest, cultivate, or process any of the marijuana plants. Crivelli agreed. Merced

16

 
 

Case 1:18-sw-00435-SAB Document 1 Filed 11/02/18 Page 18 of 57

County Sheriffs Office deputies are currently working 24-hour security at the CRIVELLI
FARMLAND to ensure that the 194 acres of marijuana are not harvested, or stolen from

trespassers.

\

41. — Notwithstanding their security efforts, the deputies detected criminal activity in
the vicinity of the CRIVELLI FARMLAND. On October 30, at 6:30 p.m., the deputies
recovered a loaded handgun on property adj acent to 13981 Palm Avenue, which is part of the
CRIVELLI FARMLAND. The owner of the neighboring property explained that he has been
having an ongoing issue with trespassers on his property crossing into the CRIVELLI

FARMLAND.

42. In addition, in the early morning hours of October 31, deputies conducted a

vehicle stop on the canal bank of the CRIVELLI FARMLAND. The two occupants of the

vehicle indicated that they had traveled from the Santa Cruz/Scotts Valley area after learning
about the large grow and researching the location on Google maps. They indicated that they
intended to fill the back of their compact SUV with marijuana. Hand tools, pruning sheers and

work gloves were visible through the rear window. Both.occupants were warned and sent on

their way.

43. On October 31, at 4:45 a.m., another deputy noticed a vehicle leaving the area of
the CRIVELLI FARMLAND at a high rate of speed. The deputy was able to catch up the
vehicle and stopped it. The vehicle contained 50 pounds of marijuana. The deputy arrested the

driver, who had a local felony warrant, on state drug charges. The deputy issued a citation to one

_of the passengers for two outstanding warrants and state drug offenses. The second passenger

was not arrested: According to the arrestees, the marijuana grow location is popular and several

people have been successful in stealing large amounts in the last few weeks.

17
Case 1:18-sw-00435-SAB Document1 Filed 11/02/18 Page 19 of 57

44. In the early hours of November 1, 201 8, deputies noticed five vehicles leaving the
area of the CRIVELLI FARMLAND. Deputies were able to catch up to one of the vehicles, a
van, and stop it. The vehicle contained 220 marijuana plants. All.four occupants in the van were _

arrested on local state felony charges — trespassing, grand theft, and conspiracy. |

45. On October 30, 2018, at 6:40 a.m., Sergeant Framstad saw Chad Crivelli exit the
front door of the residence at 13985 Palm Avenue in Dos Palos, the CRIVELLI RESIDENCE,
and enter a 2013 White Ford F-350 bearing California license plate 05559L1 that is registered to
Chad Crivelli at 13985 Palm Avenue, Dos Palos, California. Framstad then saw Crivelli start

the vehicle and proceed northbound on Palm Avenue toward the CRIVELLI FARMLAND.

47. Based on the foregoing, I believe Crivelli resides at and/or frequents the
CRIVELLI RESIDENCE. Furthermore, I believe that Stephen King and Aaron Butcher are
staying in the Four Winds RV Trailer described above that is located on the CRIVELLI
FARMLAND. Accordingly, I submit that there is probable cause to believe that evidence of a
drug conspiracy may be located at the CRIVELLI RESIDENCE and the Four Winds RV
Trailer on the CRIVELLI FARMLAND. In addition, while probable cause that a resident of a
location has committed a crime is in itself insufficient to satisfy the standard, it is well-
established that “[i]n the case of drug dealers, evidence is likely to be found where the dealers
live.” United States v. Angulo-Lopez, 791 F.2d 1394, 1399 (9th Cir. 1986), quoted in United ~
States v. Gil, 58 F.3d 1414, 1419 (Oth Cir. 1995); United States v. Pitts, 6 F.3d 1366, 1369 (9th

Cir, 1993); United States v. Terry, 91) F.2d 272, 275 (9th Cir. 1990

48.. DEA has no record that Crivelli, his attorney, Patrick Goggin, CRIVELLI
FARMLAND, Mayfield, or King has a DEA registration number to permit the cultivation of

marijuana with a THC concentration exceeding .3%. In addition, none of the following

18
Case 1:18-sw-00435-SAB Document1 Filed 11/02/18 Page 20 of 57

businesses affiliated with Chad Crivelli, identified through public database searches, have a DEA
registration number: Crivelli Fiber Company, LLC (Chad Crivelli listed as registered agent);
Crivelli Ranch; Crivelli Fresh, LLC (Chad Crivelli listed as principal); Live Oak Dairy (Chad

Crivelli listed as manager); and Chad Crivelli Spraying.

49. Even if the marijuana plants at the CRIVELLI FARMLAND contained a THC

concentration of not more than .3%, the CRIVELLI FARMLAND is not participating in an

-agricultural pilot program, as required under the Agricultural Act of 2014, also known as the

Farm Bill, to allow for the lawful production of hemp: CRIVELLI FARMLAND is not
participating in such a program, because California does not have an agricultural pilot program.

50. Based on the foregoing, I believe that items identified in Attachment Belwill
likely be found at the CRIVELLI FARMLAND and the items identified in Attachment B-2 will
likely be found at the CRIVELLI RESIDENCE.

VIL. REQUEST FOR BULK DESTRUCTION

51. | Moreover, I know from my experience and training, and through consultation
with other experienced narcotics agents, that fresh bulk marijuana poses an extreme biohazard.
Fresh marijuana can harbor mold and other bacterial elements and attract insects and pests,
which are harmful to the safety and welfare of those who come into contact with it. Fresh
marijuana also decomposes and liquefies rapidly. Further, decomposing fresh marijuana emits
potent and noxious vapors, which pose health threats to those who are exposed to it. The fresh
bulk marijuana seizures also present inordinate security and storage problems due to the fact the
DEA and other law enforcement agencies involved in this investigation do not have the
capability to adequately store and preserve the marijuana. Because of these facts, and because

the DEA presently has no adequate, safe storage facilities to store bulk marijuana, I further

19
  

Case 1:18-sw-00435-SAB Document1 Filed 11/02/18 Page 21 of 57

request authorization by supplemental order submitted concurrently to dispose of bulk marijuana

found at the subject premises.

VIII. CONCLUSION

52. . Based on the foregoing, I submit that there is probable cause to believe that
evidence of violations of Title 21, United States Code, Sections 841(a)(1) and 846, as detailed in
Attachment B-1, will be found at the CRIVELLI FARMLAND and as detailed in Attachment

B-2, will be found at the CRIVELLI RESIDENCE.

I swear under penalty of perjury that the facts presented herein are true and accurate to

“JAMES HARTNETT V
Special Agent

Drug Enforcement Administration

the best of my knowledge.

SWORN TO AND. SUBSCRIBED BEFORE ME ON
NOVEMBER Z, 2018

  

 

STANLEY A. BOONE
US Magistrate Judge

Reviewed and Approved as to Form this 1 Day of November:
/s/ Karen A. Escobar

KAREN A. ESCOBAR
Assistant United States Attorney

20
Case 1:18-sw-00435-SAB Document1 Filed 11/02/18 Page 22 of 57

ATTACHMENT A-1 .

Area to Be Searched:

*Location One:

Assessor Parcel Number (APN) 085-270-007-000, which ‘is
associated with the addresses 13981 and 13669 Palm Avenues, Dos Palos,
California and consists of farming structures, equipment, and vehicles;

Assessor Parcel Number (APN) 085-270-003-000, which is a parcel of land in
Dos Palos, California, adjacent to and north of APN 085-270-007-000 and
consists of farm land with growing marijuana plants; and

Assessor Parcel Number (APN) 073-400-012-000, which is a parcel of land
in Dos Palos, California, adjacent to and north of APN 085-270-003-000 and
consists of farm land with growing marijuana plants,

collectively referenced herein as the CRIVELLI FARMLAND.

The aforementioned parcels consist of approximately 194’ acres of farm land. The parcels are
located approximately one-quarter mile north of the intersection of Palm Avenue and Hutchins
Road in Dos Palos, California. The intersection of Palm Avenue and Hutchins Road is also

where 13985 Palm Avenue is located, which is outlined in Attachment A-2 as the CRIVELLI
RESIDENCE. All structures, buildings, vehicles, and equipment are located on APN 085-270-
000 on the west side of Palm Avenue, approximately one-quarter mile north of the intersection of
Palm Avenue and Hutchins Road. This area consists of buildings or structures, vehicles and
farming equipment on a dirt plot approximately 700 feet long by 850 feet wide. There are four
main structures in this area:

Structure 1—Large open barn with wooden frame structure and gray aluminum siding roof. The
inside of this barn contains some non-operational vehicles and several pounds of loose marijuana
laying on the ground in the process of drying.

Structure 2—Tool/Equipment/Pesticide Storage building made of stucco with blue window trim,
and a gray aluminum siding roof. There is a side sliding door to-the west of the building that is
blue and made of wood. This door is wide open and leads to the inside of the building. The front
door to the building is also of color blue and made of wood. This door is locked with a small
padlock and there is a sign that reads, “DANGER Pesticide Storage.”

Structures 1 and 2 are attached via an open car port that contains a tan Ford F-250 pick-up truck
with California license plate number 8U33513. This carport also has clear and open access points
to both Structures 1 and 2. .

Structure 3—This large shop building is wide open with no door and it contains large
farming/agriculture equipment. It is made of a large wooden structure with a gray aluminum
roof.

Structure 4—This is a white single wide mobile trailer with Oregon License plate number R
735828. This trailer is parked just west of Structure 2. The mobile trailer is a 1997 white Four
 

Case 1:18-sw-00435-SAB Document1 Filed 11/02/18 Page 23 of 57

Winds RV trailer registered to Stephen King at 12875 Williams Highways, 1630 Williams
Highway #333 Grants Pass Josephine, Alaska.!

This area also contains two large Conex storage boxes. One of the Conex boxes is located toward
the rear of the equipment yard, It is dark brown and is secured with two large padlocks. The
other Conex box is located behind on the southeast corner of the dirt plot.

Directly to the north of this area is farm land located on APN 085-270-003-000 and APN 085-
270-007-000. Collectively, the parcels consist of approximately 194 acres and has power lines
running from north to south through the grow site. The farm land consists of two fields replete
with thousands of marijuana plants. The first field, directly to the north of the structures, is
approximately one-half mile wide from west to east and one-quarter long from south to north.
Directly to the north of the eastern half of the first farming field is the second farming field. It is
approximately one-quarter mile wide (from west to east) and one mile long (from south to north).
A dirt road divides the 2 fields. Both fields are surrounded by the dirt road:

- The search is to include, ANY AND ALL locked or closed outbuildings, grounds, garages,

sheds, carports, storage facilities, and containers such as safes, vaults file cabinets, drawers,
luggage, briefcases, valises, boxes, jewelry boxes, cans, bags, purses, trash cans, and any other
locked or closed hiding places located at and allotted to the CRIVELLI FARMLAND.

The search-is to include ANY AND ALL vehicles owned or under the immediate control of the
residents at the time of the search warrants.

The search is to include the above-described areas, as well as any vehicles parked at the property
near or associated with the marijuana cultivation operation.

 

1 While it appears that the RV is registered to two different addresses, they are listed herein as
they appear on the registration record.
Case 1:18-sw-00435-SAB Document 1 Filed 11/02/18 Page 24 of 57

CRIVELLI FARM MARIJUANA CULTIVATIO
= ts . ; aE ;

N SITE VIEW FROM SOUTH SIDE

5 a, een:

     

 
 

Case 1:18-sw-00435-SAB Document1 Filed 11/02/18. Page 25 of 57

CRIVELLI EQUIPMENT AND TANKS
Case 1:18-sw-00435-SAB Document 1 Filed 11/02/18

- CRIVELLI DARK BROWN CONEX

Page 26 of 57

 

 

 

 

 

 

 

 

 

 
 

Case 1:18-sw-00435-SAB Document1 Filed 11/02/18 Page 27 of 57

CRIVELLI STRUCTURE 2

 

 

 
 

 

Case 1:18-sw-00435-SAB Document1 Filed 11/02/18 Page 28 of 57

CRIVELLI STRUCTURE 1 (LEFT) STRUCTURE 2 (RIGHT)

 

 

 
 

Case 1:18-sw-00435-SAB Document1 Filed 11/02/18 Page 29 of 57

CRIVELLI FARMLAND STRUCTURE 4

 

 

 
Case 1:18-sw-00435-SAB Document 1 Filed 11/02/18 ‘ Page 30 of 57

|

ATTACHMENT A-2

Area to Be Searched:
Location Two: 13985 Palm Avenue, Dos Palos, California

The above-mentioned address is referenced herein as the CRIVELLI RESIDENCE. It is
located at the northwest corner of the intersection of Palm Avenue and Hutchins Road in Dos
Palos, California. The above mentioned address is located approximately one-quarter mile south
of the CRIVELLI FARMLAND, on the same road, which is outlined in Attachment A-1.The
property is gated by a black metal fence. The driveway connects to both Palm Avenue and
Hutchins Road. There is a basketball hoop located in front of the garage. The building is tan and
red and has a red brick chimney. There are A mailboxes, two gray and two black, divided by a
red rectangular cube located outside of the black metal ferice on the South East corner, facing
south.

' The search is to include, ANY AND ALL locked or closed outbuildings, grounds, garages,
sheds, carports, storage facilities, and containers such as safes, vaults file cabinets, drawers,

luggage, briefcases, valises, boxes, jewelry boxes, cans, bags, purses, trash cans, and any other
locked or closed hiding places located at and allotted to the CRIVELLI RESIDENCE.

The search is to include ANY AND ALL vehicles owned or under the immediate control of the
residents at the time of the search warrants.

CRIVELLI RESIDENCE
a]

 
Case 1:18-sw-00435-SAB Document1 Filed 11/02/18 Page 31 of 57

CRIVELLI RESIDENCE METAL FENCE

 

qa

Bu

2 A

 

- TAME 23.9

 

 

 

 

 

 
Case 1:18-sw-00435-SAB Document1 Filed 11/02/18 Page 32 of 57

CRIVELLI RESIDENCE MAILBOXES

ite a Mn i cm ee

 

 
| Case 1:18-sw-00435-SAB Document 1 Filed 11/02/18 Page 33 of 57

~ CRIVELLI RESIDENCE VIEW FROM THE SOUTH

 
 

Case 1:18-sw-00435-SAB. Document 1 Filed 11/02/18 Page 34 of 57

ATTACHMENT B-1

Items To Be Seized

Any item tending to establish and document a conspiracy to manufacture and
distribute marijuana and the manufacture of marijuana, a schedule I controlled substance,
in violation of Title 21, United States Code, Sections 841(a)(1) and 846, from on or about
May 1, 2018 to November 5, 2018, including: .

1. Controlled substances, in particular marijuana, and items commonly associated with the
packaging and sales of controlled substances, including commercial plastic wrap, plastic
bags, film canisters, cutting agents, scissors, scales and/or other weighing devices.

2. Items used for the outdoor cultivation and processing of marijuana, including marijuana
seeds, scissors, drying racks, nutrient reservoirs, PVC/poly pipes, hand or backpack
sprayers, watering devices, growing mediums, liquid and powder nutrients, fertilizers,
potting soil, pots, fungicides, insecticides, herbicides, pruning shears, irrigation supplies |
(including tubing, connectors, emitters, etc.), shovels and/or other gardening tools,
generators, pumps and marijuana cultivation manuals.

3. Evidence of conspiracy, including books, receipts, notes, invoices, charge card and/or
credit card statements and summaries, bank statements, records, correspondence,
narcotics customer lists, growing schedules, logs, journals, contracts, shopping lists for
food and supplies, letters, phone records, phone books, address books, notations and
other papers, and any files relating to the cultivating, transporting, selling, storing, —
ordering, purchasing or distributing of controlled substances. |

‘4, Indicia related to occupancy, residency and or ownership of property, premises, or
vehicles.

5. Photographs and /or video recordings and cameras of conspirators, associates, assets
and/or controlled substances, in both tangible and electronic forms.

6. Financial records, including expenses incurred in obtaining the equipment and items
necessary for the cultivation and/or distribution of controlled substances, income derived
from the sales of controlled substances, pay —owe sheets, records of legitimate income (to
serve as a baseline to discern excess or unexplained income consistent with proceeds

derived from drug trafficking) and general living expenses.
_ Case 1:18-sw-00435-SAB Document1 Filed 11/02/18 Page 35 of 57

7. Cellular telephones, satellite telephones, personal telephone and address books,
iPods/iPads and similar devices,-papers and/or other items reflecting names, addresses
and telephone numbers of associates in narcotics activities.'

_ 8. Devices used to conduct counter surveillance against law enforcement, including
scanners, surveillance cameras, night vision devices, FLIR devices, monitors, motion
sensors and/or alarms, recording devices and/or receipts or literature describing the same.

9. Firearms, ammunition and other firearms-related items commonly used by drug
traffickers to protect themselves or their contraband.

10. Devices, equipment and maps used to identify and/or mark potential sites and for land
navigation, to include both tangible media and electronic media, such as GPS devices,
maps, charts, drawings and written directions or instructions related to areas suspected of
containing marijuana cultivation operations.

11. Cash, currency in excess of $5,000.00 . .

12. Documents indicating travel in intrastate, interstate, and foreign commerce, such as travel
itineraries, plane tickets, boarding passes, motel and hotel receipts, passports and visas,

credit card receipts and telephone bills.

 

+ A separate search warrant will be sought to search any electronic devices seized pursuant to this
search warrant.
 

Case 1:18-sw-00435-SAB Document 1 Filed 11/02/18 Page 36 of 57

ATTACHMENT B-2

Items To Be Seized
Any item tending to establish and document a conspiracy to manufacture and
distribitte marijuana and the manufacture of marijuana, a schedule I controlled substance,
in violation of Title 21, United States Code, Sections 841 (a)( 1) and 846, from on or about
May 1, 2018 to November 5, 2018, including: |
ol: Controlled substances, in particular matijuana, and items commonly associated with the
packaging and sales of controlled substances, including commercial plastic wrap, plastic
bags, film canisters, cutting agents, scissors, scales and/or other weighing devices |
2. Still photographs, graphic images, slides, video clips, visual mediums, and any record,
file, or data of their origins, that are evidence of the violations set forth in paragraph 1
above;
3. Items used for the outdoor cultivation and processing of marijuana, including marijuana
~ seeds, scissors, drying racks, nutrient reservoirs, PVC/poly pipes, hand or backpack
sprayers, watering devices, growing mediums, liquid and powder nutrients, fertilizers,
potting soil, pots, fungicides, insecticides, herbicides, pruning shears, irrigation supplies
(including tubing, connectors, emitters, ete.) shovels and/or other gardening tools,
generators, pumps and marijuana cultivation manuals |
4. Telephones, including cellular telephones, pagers, beepers, answering machines, and

other communication devices, and communication device documentation (e.g., customer
 

Case 1:18-sw-00435-SAB Document1 Filed 11/02/18 Page 37 of 57

service records, billing statements, credit information, toll records, etc.) potentially
utilized by Chad Crivelli 1

5. Evidence of conspiracy, including books, receipts, notes, invoices, charge card and/or
credit card statements and summaries, bank statements, records, correspondence,

_ narcotics customer lists, growing schedules, logs, journals, contracts, shopping lists for
food and supplies, letters, phone records, phone books, address books, notations and
other papers, and any files relating to the cultivating, transporting, selling, storing,
ordering, purchasing or distributing of controlled substances.

6. Indicia related to occupancy, residency and/or ownership of property, premises, or
vehicles.

7. Financial records, including expenses incurred in obtaining the equipment and items
necessary for the cultivation and/or distribution of controlled substances, income derived
from the sales of controlled substances, pay —owe sheets, records of legitimate income (to
serve as a baseline to discern excess or unexplained income consistent with proceeds
derived from drug trafficking) and general living expenses.

8. Bank account records, wire transfer records, bank statements, safe deposit box keys and
records, money containers, financial records and notes, which were created, modified, or
stored in any form, including on any digital device, and which show payment, receipt,
concealment, transfer, or movement of money generated from the sale of controlled

substances;

 

1 A separate search warrant will be sought to search any electronic devices seized pursuant to this
search warrant.
 

Case 1:18-sw-00435-SAB Document1 Filed 11/02/18 Page 38 of 57

\. /

9. Devices used to conduct counter surveillance against law enforcement, including
scanners, surveillance cameras, night vision devices, FLIR devices monitors, motion
sensors and/or alarms, recording devices and/or receipts or literature describing the same.

10. Firearms, ammunition and other firearms-related items commonly used by drug
traffickers to protect themselves or their contraband.

11. Cash, currency in excess of $5,000.00

12. Documents indicating travel in intrastate, interstate, and foreign commerce, such as travel
itineraries, plane tickets, boarding passes, motel and hotel receipts, passports and visas,

credit card receipts and telephone bills.
 

 

 

UNITED STATES I DISTRICT Court

for the
Eastern District of California

In the Matter of the Search of. )
(Briefly describe the property to be searched ) . . ; a
or identify the person by name and address) ) Case No. ‘I: -1-8 SW 00 4 3 5 SAB bind
) :
)

Assessor Parcel Numbers (APN) 085-270-007-000,
085-270-003-000, and 073-400-012-000, and 13985

Palm Avenue, all in Dos Palos, California ) .
SEARCH AND SEIZURE WARRANT
To: Any authorized law enforcement officer .

An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the Eastern District of California
(identify the person or describe the property to be searched and give its location): ,

See Attachment A, attached hereto and incorporated herein by reference

I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):

See Attachment B, attached hereto and incorporated herein by reference

YOU ARE COMMANDED to execute this warrant on or before Marverkey t ODE (not to exceed 14 days)
Mf inthe daytime 6:00 a.m. to 10:00 p.m. Oat any time in the day or night because-good cause has been established.

Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the Property was taken, or leave the copy and receipt at the place where. the

property was taken.

The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory

as required by law and promptly return this warrant and inventory to _ any Duty Magistrate Judge |
, (United States Magistrate Judge)

O Pursuant to 18 U.S.C. § 3 103a(b), I find that immediate notification may have an adverse result listed i in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the ¢ person who, or whose
property, will be searched or seized (check the appropriate box)

O for days (not to exceed 30) 1 until, the facts justifying, the later specific date ot

  

 

Date and time issued: y L by HOE. lO-5ON

ige’s signature

 
  

 

Stanley A. Boone, U.S. Magistrate Judge

 

City and state: Fresno, California
. Printed name and title
ry

 

 

Case 1:18-sw-00435-SAB Document1 Filed 11/02/18 Page 40 of 57

AO 93 (Rev. 11/13) Search and Seizure Warrant (Page 2)

 

Return

 

Case No.: , Date and time warrant executed: Copy of warrant and inventory. left with:

 

 

 

Inventory made in the presence of :

 

Inventory of the property taken and name of any: person(s) seized:

 

Certification

 

; I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.

Date:

 

Executing officer's signature

 

Printed name and title

 

 
Case 1:18-sw-00435-SAB Document1 Filed 11/02/18 Page 41 of 57

ATTACHMENT A-1

Area to Be Searched: |

"Location One:

_ Assessor Parcel Number (APN) 085-270-007-000, which is
associated with the addresses 13981 and 13669 Palm Avenues, Dos Palos,
California and consists of farming structures, equipment, and vehicles;

Assessor Parcel Number (APN) 085-270-003-000, which is a parcel of land in
Dos Palos, California, adjacent to and north of APN 085-270-007-000 and
consists of farm land with growing marijuana plants; and

Assessor Parcel Number (APN) 073-400-012-000, which is a parcel of land
in Dos Palos, California, adjacent to and north of APN 085- 270- 003-000 and -
, consists of farm land with growing marijuana plants,

_ collectively referenced herein as the CRIVELLI FARMLAN D.

The aforementioned parcels consist of approximately 194 acres of farm land. The parcels are
located approximately one-quarter mile north of the intersection of Palm Avenue and Hutchins

~ Road in Dos Palos, California. The intersection of Palm Avenue and Hutchins Road is also
where 13985 Palm Avenue is located, which is outlined in Attachment A-2 as the CRIVELLI
RESIDENCE. All structures, buildings, vehicles, and equipment are located on APN 085-270-

' 000 on the west side of Palm Avenue, approximately one-quarter mile north of the intersection of
Palm Avenue and Hutchins Road. This area consists of buildings or structures, vehicles and
farming equipment on a dirt plot approximately 700 feet long by 850 feet wide. There are four
main structures in this area: | | . .

Structure 1—Large open barn with wooden frame structure and gray aluminum siding roof. The
inside of this barn contains some non-operational vehicles and several pounds of loose marijuana
laying on the ground in the process of drying. \ .

Structure 2—Tool/Equipment/Pesticide Storage building made of stucco with blue window trim, — -
and a gray aluminum siding roof. There is a side sliding door to the west of the building that is
blue and made of wood. This door is wide open and leads to the inside of the building. The front
door to the building is also of color blue and made of wood. This door is locked with a small
padlock and there is a sign that reads, “DAN GER Pesticide Storage.” .

Structures | and 2 are attached via an open car port that contains a tan Ford F-250 pick-up truck
with California license plate number 8U33513. This carport also has clear and open access points
to both Structures 1 and 2.

Structure 3—This large shop building is wide open with no door and it contains large
farming/agriculture equipment. It is made of a large wooden structure with a gray aluminum
roof.

Structure 4—This is a white single wide mobile trailer with Oregon License plate number R
735828. This trailer is parked just west of Structure 2. The mobile trailer is a 1997 white Four

 
Case 1:18-sw-00435-SAB Document 1 Filed 11/02/18 Page 42 of 57

Winds RV trailer registered to Stephen King at 12875 Williams Highways, 1630 Williams
Highway #333 Grants Pass Josephine, Alaska.!

This area also contains two large Conex storage boxes. One of the Conex boxes is located toward
the rear of the equipment yard. It is dark brown and is secured with two large padlocks. The ,
other Conex box is located behind on the southeast corner of the dirt plot.

Directly to the north of this area is farm land located on APN 085-270-003-000 and APN 085-
270-007-000. Collectively, the parcels consist of approximately 194 acres and has power lines
running from north to south through the grow site. The farm land consists of two fields replete
with thousands of marijuana plants. The first field, directly to the north of the structures, is
approximately one-half mile wide from west to east and one-quarter long from south to north.
Directly to the north of the éastern half of the-first farming field is the second farming field. It is
approximately one-quarter mile wide (from west to east) and one mile long (from south to north).
_ A dirt road divides the 2 fields. Both fields are surrounded by the dirt road.

~ The search is to include, ANY AND ALL locked or closed outbuildings, grounds, garages,

_sheds, carports, storage facilities, and containers such as safes, vaults file cabinets, drawers,
luggage, briefcases, valises, boxes, jewelry boxes, cans, bags, purses, trash cans, and any other
locked or closed hiding places located at and allotted to the CRIVELLI FARMLAND.

The search is to include ANY AND ALL vehicles owned or under the immediate control of the
residents at the time of the search warrants.

The search is to include the above-described areas, as well as any vehicles parked at the property
near or associated with the marijuana cultivation operation. . .

 

1 While it appears that the RV i is registered to two different addresses, they are listed herein as
‘they appear.on the registration record.

 
‘Case 1:18-sw-00435-SAB Document 1 Filed 11/02/18 Page 43 of 57

s

 

 

CRIVELLI FARM MARU ANA CULTIV ATION SITE VIEW F ROM SOUTH SIDE

7 SN aaa Sera

 

 

 

 
 

   

Case 1:18-sw-00435-SAB Document1 Filed 11/02/18 Page 44 of 57

 

CRIVELLI EQUIPMENT AND TANKS

’

 

sho

ha)

Tey Ay
Tis

 

 

 

 

 

 

 

 

 

 

 

 

~ 4

eh.

 

 

on

 

 

~ Singh

» .
gg ae
aoa nya coupe ~
Rete

   
    

 
Case 1:18-sw-00435-SAB Document1 Filed 11/02/18 Page 45 of 57

CRIVELLI DARK BROWN CONEX

 

 

 

 

 

 
- ’ “Case 1:18-sw-00435-SAB Document 1-. Filed 11/02/18 Page 46 of 57

CRIVELLI STRUCTURE2 . |

 

 

     

CRIVELLI STRUCTURE 3

NS ea
\ a:
ae ee ASSESS ‘7

ean =e :

 
    

Case 1:18-sw-00435-SAB Document 1 Filed 11/02/18 Page 47 of 57

CRIVELLI STRUCTURE 1 (LEFT) STRUCTURE 2 (RIGHT)

 

 

 

 

 
Case 1:18-sw-00435-SAB Document 1. Filed 11/02/18

CRIVELLI FARMLAND STRUCTURE 4

Page 48 of 57

 
Case 1:18-sw-00435-SAB Document 1 Filed 11/02/18 Page 49 of 57

ATTACHMENT A-2 ,
. Area to Be Searched:

Location Two: 13985 Palm Avenue, Dos Palos, California

The above-mentioned address is referenced herein as the CRIVELLI RESIDENCE. It is
located at the northwest comer of the intersection of Palm Avenue and Hutchins Road in Dos
Palos, California. The above mentioned address is located approximately one-quarter mile south
of the CRIVELLI FARMLAND, on the same-road, which is outlined in Attachment A-1.The
property is gated by a black metal fence. The driveway connects to both Palm Avenue and
Hutchins Road. There is a basketball hoop located in front of the garage. The building is tan and
_ red and has a red brick chimney. There are 4 mailboxes, two gray and two black, divided by a
red rectangular cube located outside of the black metal fence on the South East corner, facing

south.

The search is to include, ANY AND ALL locked or closed outbuildings, grounds, garages,
sheds, carports, storage facilities, and containers such as safes, vaults file cabinets, drawers,
luggage, briefcases, valises, boxes, jewelry boxes, cans, bags, purses, trash cans, and any other
~ locked or closed hiding places located at and allotted to the CRIVELLI RESIDENCE.

The search is to include ANY AND ALL vehicles owned or under the immediate control of the
residents at the time of the search warrants.

CRIVELLI RESIDENCE

a

A

aU il ig an te LL Uk ii p =o a

 

Em
* ¢

 
SAB. Document 1. Filed 11/02/18 Page 50 of 57

00435-

Case 1:18-sw

- CRIVELLI RESIDENCE METAL FENCE

 

 

 

 

 

 
 

Case 1:18-sw-00435-SAB Document1 Filed 11/02/18 Page 51 of 57

CRIVELLI RESIDENCE MAILBOXES

 

Srl i or i =

rr

 

 

 
Case 1:18-sw-00435-SAB Document 1 Filed 11/02/18 Page 52 of 57

 

 
Case 1:18-sw-00435-SAB Document1 Filed 11/02/18 Page 53 of 57

ATTACHMENT B-1

Items To Be Seized

Any item tending to establish and document a conspiracy to manufacture and

distribute marijuana and the manufacture of marijuana, a schedule I controlled substance, .

in violation of Title 21, United States Code, Sections 841(a)(1) and 846, from on or about
May 1, 2018 to November 5, 201 8, including:

1,

Controlled substances, in particular marijuana, and items commonly associated with the
packaging and sales of controlled substances, including commercial plastic wrap, plastic
bags, film canisters, cutting agents, scissors, scales and/or other weighing devices,
Items used for the outdoor cultivation and processing of marijuana, including marijuana
seeds, scissors, drying racks, nutrient reservoirs, PVC/poly pipes, hand or backpack
sprayers, watering devices, growing mediums, liquid and powder nutrients, fertilizers,
potting soil, pots, fungicides, insecticides, herbicides, pruning shears, irrigation supplies
(including tubing; connectors, emitters, etc.), shovels and/or other gardening tools,
generators, pumps and marijuana cultivation manuals.

Evidence of conspiracy, including books, receipts, notes, invoices, charge card and/or
credit card statements and summaries, bank statements, records; correspondence,
narcotics customer lists, growing schedules, logs, journals, contracts, shopping lists for

food and supplies, letters, phone records, phone books, address books, notations and

‘other papers, and any files relating to the cultivating, transporting, selling, storing,

ordering, purchasing or distributing of controlled substances.
Indicia related to occupancy, residency and or ownership of property, premises, or

vehicles.

Photographs and /or video recordings and cameras of conspirators, associates, assets

and/or controlled substances, i in both tangible and electronic forms.

Financial records, including expenses incurred in obtaining the equipment and-items

necessary for the cultivation and/or distribution of controlled substances, income derived
from the sales of controlled substances, pay —owe sheets, records of legitimate i income (to
serve as a baseline to discern excess or unexplained income consistent with proceeds

derived from drug trafficking) and general living expenses.

 
10.

11.
12.

Case 1:18-sw-00435-SAB Document1 Filed 11/02/18 Page 54 of 57

Cellular telephones, satellite telephones, personal telephone and address books,
iPods/iPads and similar devices, papers and/or other items reflecting names, addresses
and telephone numbers of associates in narcotics activities.'

Devices used to conduct counter surveillance against law enforcement, including

scanners, surveillance cameras, night vision devices, FLIR devices, monitors, motion _

sensors and/or alarms, recording devices arid/or receipts or literature describing the same.
Firearms, ammunition and other firearms-related items commonly used by drug
traffickers to protect themselves or their contraband.

Devices, equipment and maps used to identify and/or mark potential sites and for land.
navigation, to include both tangible media and electronic media, such as GPS devices,
maps, charts, drawings and written directions or instructions related to areas suspected of
containing marijuana cultivation operations.

Cash, currency in excess of $5,000.00

Documents indicating travel in intrastate, interstate, and foreign commerce, such as travel
itineraries, plane tickets, boarding passes, motel and hotel receipts, passports and visas,

credit card receipts and telephone bills.

 

‘ A separate search warrant will be sought to search any electronic devices seized pursuant to this |
’ search warrant.
_ Case 1:18-sw-00435-SAB Document 1 Filed 11/02/18 Page 55 of 57

ATTACHMENT B-2.

Items To Be Seized
Any item tending to establish and document a conspiracy to manufacture and
distribute marijuana and the manufacture of marijuana, a schedule I controlled substance,
in violation of Title 21, United States Code, Sections 841(a)(1) and 846, from on or about
May 1, 2018 to November 5, 2018, including:
1. Controlled substances, in particular marijuana, and items commonly associated. with the
| packaging and sales of controlled substances, including commercial plastic wrap, plastic
bags, film canisters, cutting agents, scissors, scales and/or other weighing devices

2. Still photographs, graphic images, slides, video clips, visual mediums, and any record,

file, or data of their origins, that are evidence of the violations set forth in paragraph 1
. above; |

3. Items used for the outdoor cultivation and processing of marijuana, including marijuana
seeds, scissors, drying racks, nutrient reservoirs, PVC/poly pipes, hand or backpack
sprayers, watering devices, growing mediums, liquid and powder nutrients, fertilizers,

. potting soil, pots, fungicides, insecticides, herbicides, pruning shears, irrigation supplies
(including tubing, connectors, emitters, etc.), shovels and/or other gardening tools,
generators, pumps and marijuana cultivation manuals

4, Telephones, including cellular telephones, pagers, beepers, answering machines, and

other communication devices, and communication device documentation (e.g., customer

5
J
Case 1:18-sw-00435-SAB Document 1 Filed 11/02/18 Page 56 of 57

service records, billing statements, credit information, toll records, etc.) potentially
utilized by Chad Crivelli. !

5. Evidence of conspiracy, including books, receipts, notes, invoices, charge card and/or
credit card statements and summaries, bank statements, records, correspondence,
narcotics customer lists, growing schedules, logs, journals, contracts, shopping lists for
food and supplies, letters, phone records, phone books, address books, notations and
other papers, and any files relating to the cultivating, transporting, selling, storing,
ordering, purchasing or distributing of controlled substances.

6. Indicia related to ‘ocoupancy, residency and/or ownership of property, premises, or
vehicles. |

7. Financial records, including expenses incurred in obtaining the equipment and items .
necessary for the cultivation and/or distribution of controlled substances, income derived
from the sales of controlled substances, pay —owe sheets, records of legitimate income (to
serve as a baseline to discern excess or unexplained income consistent with proceeds
derived from drug trafficking) and general living expenses.

8. Bank account records, wire transfer records, bank statements, safe deposit box keys and
records, money containers, financial records and notes, which were created, modified, or
stored in any form, including on any digital device, and which show payment, receipt,
concealment, transfer, or movement of money generated from the sale of controlled

substances; —

 

1 A separate search warrant will be sought to search any electronic devices seized pursuant to this
search warrant.

 
 

Case 1:18-sw-00435-SAB. Document 1 Filed 11/02/18 Page 57 of 57

9. Devices used to conduct counter surveillance against law enforcement, including
scanners, surveillance cameras, night vision devices, FLIR devices, monitors, motion
sensors and/or alarms, recording devices and/or receipts or literature describing the same.

10. Firearms, ammunition and other firearms-related items commonly used by drug
traffickers to protect themselves or their contraband.

11. Cash, currency in excess of $5,000.00

12. Documents indicating travel in intrastate, interstate, and foreign commerce, such as travel
itineraries, plane tickets, boarding passes, motel and hotel receipts, passports and visas,

credit card receipts and telephone bills.

 

 
